Review of a determination of the State Tax Commission under article 78 of the Civil Practice Act. The tax has been imposed upon petitioner under article 9-A of the Tax Law. The argument of petitioner is that the lesser tax prescribed by article 9-B should have been imposed. The identical question here presented has been passed upon by this court adversely to petitioner in Matter of Modern Industrial Bank v. Graves (260 App. Div. 349). Determination *979unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.